DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/03/2021 is acknowledged. Claim 1 has been amended. 

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant contends the prior art Moon (US 2018/0040809 A1) does not disclose all the limitations of the claim.  The Applicant argues that nothing in Moon teaches or suggests that the right MTJ element 120 has any performance parameter that is different from a performance parameter of the left MTJ element. 
The Examiner respectfully disagrees.  The claim language requires only that the first MTJ elements having “a first set of performance parameters” and that the second MTJ elements having “a second set of performance parameters” and that these two sets are different from each other.  As defined in the rejection, the first set of performance parameters are speed of operation and operational voltage of the memory elements, the second set of performance parameters are retention and endurance of 
The Applicant further argues that the MTJ elements in Moon are made by the same manufacturing method, therefore the left and the right MTJ elements are exactly the same so they must have the exact same performance parameters as one another.  The Examiner respectfully disagrees. 
As stated above, the claim language does not either define what each set of performance parameters is or require that the first and second plurality of MTJ memory elements be different from each other.  The claim language simply requires that the first set of performance parameters are different than the second set of performance parameters.  Such broad language includes the situation where the first and second sets of performance parameters are defined to have different parameters, as stated in the rejection below.  So the claim language of claim 1 reads on the structure of Moon.
The Applicant further argues that Moon fails to teach a first plurality of MTJ elements and a second plurality of MTJ elements because Figs. 1A-B of Moon only shows two MTJ structures, so there is only one first MTJ and one second MTJ.  The Examiner respectfully disagrees.
Moon discloses that the semiconductor memory that includes many variable resistance elements each having the MTJ structure (as described in [0005] of Moon).  So these MTJ structures can be divided into two groups corresponding to the left and right MTJs in Figs. 1A-B of Moon. 

Regarding claim 10, the Applicant contends that the prior art Moon and Sato, Shuto, and Perniola does not disclose the claim for the same reasons as those of claim 1.  The Examiner respectfully disagrees.  
The rejection of claim 10 is very different than that of claim 1; the relevant embodiment of Moon is illustrated in Fig. 9 of Moon, not that in Fig. 1.  For example, the first plurality of memory elements are identified as non-volatile memory elements described in [0153] of Moon, and the second plurality of memory elements are identified as volatile memory elements described in [0153] of Moon.  This matches the requirements of the claim 10.  
The rejections are therefore maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-8, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon (US 2018/0040809 A1).
Regarding claim 1, Moon teaches a data recording chip (the substrate 100 in Figs. 1A-1C of Moon), comprising: 
a wafer substrate (100 in Fig. 1A); 
a first plurality of MTJ memory elements (as described in [0005] of Moon, there are many MTJ memory elements such as the ones shown in Fig. 1B of Moon.  A group of MTJ memory elements is identified as the first plurality of MTJ memory elements.  This group is represented by the left MTJ element 120 in Fig. 1B) formed as pillars (pillar of left element 120 as shown in Fig. 1B) at a level (level of the element 120) measured from the wafer substrate, the first plurality of MTJ memory elements comprising a first plurality of layers (layers 121A to 129A of the left MTJs 120) deposited onto a first area (area of the first plurality of MTJ elements as defined above) of the wafer substrate, the first plurality of MTJ memory elements having a first set of performance parameters (as written, the claim language does not specify what these parameters are.  As such the first set of performance parameters are defined to be the speed of operation and the operational voltage); and 
a second plurality of MTJ memory elements (a group of MTJ memory elements that are different than the first plurality of MTJ memory elements.  This group is represented by the right MTJ element 120 in Fig. 1B) formed as pillars (pillar of left element 120 as shown in Fig. 1B), the second plurality of MTJ memory elements comprising a second plurality of layers (layers 121A to 129A of the right MTJs 120) deposited onto a second area (area of the second plurality of MTJ elements as defined above) of the same wafer substrate (as shown in Fig. 1B) as the first plurality of MTJ memory elements at the same level measured from the substrate as the first as shown in Figs. 1A-B), the second plurality of MTJ memory elements having a second set of performance parameters (as written, the claim language does not specify what these parameters are.  As such, the second set of performance parameters are defined to be the retention and endurance of the MTJ memory elements) that are different from the first set of performance parameters (as defined above, the first set of performance parameters is different than the second set of parameters).  
Regarding claim 3, Moon teaches all the limitations of the data recording chip as in claim 1, and also teaches wherein each of the first and second plurality of MTJ memory elements is a perpendicular magnetic tunnel junction element (the MTJ elements of Moon have perpendicular magnetization as shown in Fig. 1B of Moon).  
Regarding claim 4, Moon teaches all the limitations of the data recording chip as in claim 1, and also teaches wherein each of the first and second plurality of MTJ memory elements is formed on and electrically connected with circuitry formed on the substrate (the circuitry controlling and operating the MTJ elements 120 in Fig. 1B of Moon is implicit in order for the device to operate as intended).  
Regarding claim 7, Moon teaches all the limitations of the data recording chip as in claim 1, and also teaches wherein the first plurality of MTJ memory elements has an ion milling rate that is substantially the same as an ion milling rate of the second plurality of MTJ memory elements (the first and second pluralities of MRAM elements have the same structure as shown in Fig. 1B of Moon.  Since the ion milling rate is a property of material, the ion milling rates of the first and second plurality of memory elements are the same).  
Regarding claim 8, Moon teaches all the limitations of the data recording chip as in claim 1, and also teaches wherein the first plurality of MTJ memory elements have a height from the substrate that is substantially the same as a height from the substrate of the second plurality of MTJ memory elements (as shown in Fig. 1B of Moon).  
Regarding claim 19, Moon teaches all the limitations of the data recording chip as in claim 1, and also teaches wherein the performance parameters include one or more of retention, speed and endurance (as taught in claim 1 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moon, as applied to claim 4 above, and further in view of Thompson et al. (US 2011/0074498 A1) (hereinafter referred to as Thompson).
Regarding claim 5, Moon teaches all the limitations of the data recording chip as in claim 4, but is silent as in teaching wherein the circuitry comprises CMOS circuitry.  
Thompson teaches that memory cells are typically implemented using CMOS process ([0200] of Thompson). 
. 

Claims 10, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2018/0040809 A1) in view of Sato et al. (US 2013/0032944 A1) (hereinafter referred to as Sato), Shuto et al. (2014 IEEE Asia Pacific Conference on Circuits and Systems on 17 Nov 2014.  Published by IEEE on 02/09/2015) (hereinafter referred to as Shuto) and Perniola et al. (US 2016/0111642 A1) (hereinafter referred to as Perniola).
Regarding claim 10, Moon teaches a data recording chip (embedded memory 1140 in Fig. 9 of Moon), comprising: 
a wafer substrate (wafer of embedded memory 1140); 
a first plurality of memory elements (the nonvolatile memory elements as described in [0153] of Moon) comprising a first plurality of layers (layers of the NVM elements) deposited onto a first area (area where the NVM elements are located) of the wafer substrate, the first plurality of memory elements having performance characteristics corresponding to a non-volatile memory (as defined above, these first plurality of elements have performance characteristics of a nonvolatile memory); and 
a second plurality of memory elements (volatile memory elements as described in [0153] of Moon) comprising a second plurality of layers (layers of the volatile memory elements) deposited onto a second area (area where the volatile memory elements are located), the second plurality of memory elements having performance parameters as described in [0153] of Moon, these second plurality of elements have performance characteristics of an SRAM).
But Moon is silent as in teaching that the first and second plurality of memory elements are MTJ memory elements, and the second area is of the same wafer substrate as the first plurality of MTJ memory elements; and wherein the first and second plurality of MTJ memory elements are formed as pillars at a common level as measured from the wafer.   
Sato teaches a chip wherein a combination of volatile and nonvolatile memory arrays are included in the same chip ([0029] lines 12-17 of Sato). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second pluralities of memory elements in order to reduce the size of the device and to improve the data transfer time between two elements of these two memory types.
As incorporated, the second area (of the second plurality of MTJ memory elements) is of the same wafer substrate as the first plurality of MTJ memory elements.
But Moon in view of Sato is silent as in teaching that the first and second plurality of memory elements are MTJ memory elements; and wherein the first and second plurality of MTJ memory elements are formed as pillars at a common level as measured from the wafer.   
In a different embodiment, Moon teaches that the MTJ structure are utilized to store data, i.e. as non-volatile memory elements (as described in [0162] of Moon).  Such an MTJ element is disclosed in Fig. 1B of Moon. 
see Fig. 1a of Shuto) to be used in advanced CMOS logic system (see Abstract).  This architecture reduces energy dissipation without performance degradation.  The magnetic tunnel junction (MTJ) are used as memory element in these NV-SRAM cells.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second memory elements MTJ memory element, as according to Moon and Shuto above in order to obtain lower energy dissipation without performance degradation (see Abstract of Shuto) and to improve data storage characteristics and operating characteristics of the memory device (as stated at the end of [0162] of Moon).
As incorporated, the first and second MTJ memory elements are pillars (such as shown in Fig. 1B of Moon).
But Moon-Sato-Shuto is silent as in teaching wherein the first and second plurality of MTJ memory elements are formed as pillars at a common level as measured from the wafer.  
Perniola teaches a hybrid memory device having different types of memory types.  The device comprises: a substrate (100) that contains a CMOS circuit addressing each memory point of the hybrid memory device; a first plurality of non-volatile memory elements are used as mass storage memories (hence non-volatile memory) formed in the first area (100a); and a second plurality of non-volatile memory elements, such as MRAM, functioning as volatile SRAM elements (as described in [0053]-[0054] of Perniola) in a second area of the same substrate (see Fig. 2E).  Both 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second plurality of MTJ memory elements on the same substrate, at a common level as measured from the wafer (i.e. as the same level of interconnection to the CMOS circuitry as shown in Fig. 2E of Perniola) in order to simplify manufacturing process.  
As incorporated, the first and second pluralities of MTJ memory elements of Moon-Sato-Shuto are formed on the same substrate which includes the CMOS circuitry that control/operate them, as shown in Fig. 2E of Perniola.  As a result, the first and second pluralities of MTJ memory elements are formed as pillars (such as those shown in Fig. 1B of Moon) at a common level as measured from the wafer. 
Regarding claim 12, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 10, and also teaches wherein each of the first and second plurality of MTJ memory elements is a perpendicular magnetic tunnel junction element (as shown in Fig. 1B of Moon and combined in claim 10 above).  
Regarding claim 13, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 10, and also teaches wherein each of the first and second plurality of MTJ memory elements is formed on and electrically connected with circuitry formed on the substrate (as combined in claim 10 above, particularly with the teachings of Shuto and Perniola).  
Regarding claim 14, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 13, and also teaches wherein the circuitry comprises CMOS circuitry (as combined in claim 10 above).  
Regarding claim 16, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 10, but is silent as in teaching wherein the first plurality of MTJ memory elements have an ion milling rate that is substantially the same as an ion milling rate of the second plurality of MTJ memory elements.  
Moon teaches that two separate MTJ memory elements can be made from the same stack of layers (see Figs. 1A-1B of Moon).
Perniola teaches that two memory elements of the same type but are intended to be connected and used in different circuits can be made from the same stack of layers (see Figs. 2A-2E of Perniola).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second pluralities of MTJ memory elements from the same stack of layers, as taught by Moon and Perniola, in order to simplify manufacturing process.
As incorporated, the first and second pluralities of MRAM elements have the same structure, i.e. material layers.  Thus, the ion milling rates of the first and second plurality of memory elements are the same.
Regarding claim 17, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 10, and also teaches wherein the first plurality of MTJ memory elements have a height from the substrate that is substantially the same as a this is taught in claim 10 above).  
Regarding claim 20, Moon-Sato-Shuto teaches all the limitations of the data recording chip as in claim 10, and also teaches wherein the performance parameters include one or more of retention, speed and endurance (as written in claim 11, the first and second “performance parameters” can be any parameters.  So this limitation is automatically satisfied when the retention, speed and endurance are selected).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822